 

Exhibit 10.1

 

 

EXECUTION COPY

 

LIMITED GUARANTEE

OF

HELLMAN & FRIEDMAN CAPITAL PARTNERS VI, L.P.

LIMITED GUARANTEE, dated as of April 17, 2007 (this “Limited Guarantee”), by
Hellman & Friedman Capital Partners VI, L.P. (“Guarantor”) in favor of Catalina
Marketing Corporation, a Delaware corporation (the “Company”). Any capitalized
term not otherwise defined herein shall be as defined in the Merger Agreement
(as defined below).

1.            LIMITED GUARANTEE. To induce the Company to enter into that
certain Agreement of Merger, dated as of the date hereof (as amended,
supplemented or otherwise modified from time to time, the “Merger Agreement”),
by and among the Company, Checkout Holding Corp., a Delaware corporation
(“Parent”), and Checkout Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub,” and together with Parent, the
“Parent Parties”), the Guarantor absolutely, unconditionally and irrevocably
guarantees to the Company, on the terms and conditions set forth herein, the
due, punctual and complete payment and performance, if and when due, of (i) 100%
of Parent's payment obligation with respect to the Parent Termination Fee
pursuant to and only in accordance with Section 7.3(d) of the Merger Agreement
and any additional amounts that may become due pursuant to Section 7.3(e) of the
Merger Agreement, and (ii) any other obligations of Parent under the Merger
Agreement as a result of a breach thereof by Parent or Merger Sub (the payment
obligations referred to above (collectively, the “Obligations”); provided that
the maximum aggregate amount payable by the Guarantor under this Limited
Guarantee (exclusive of the reimbursement of costs and expenses, if applicable,
pursuant to and only in accordance with Section 16 hereof (such payment, if and
only if required to be paid by Guarantor in accordance with the terms hereof,
the “Prevailing Party Costs”)) shall not exceed the aggregate of $50,640,000
U.S. Dollars (the “Cap”), it being understood that this Limited Guarantee may
not be enforced without giving effect to the Cap. Except for Prevailing Party
Costs, the Company hereby agrees that in no event shall the Guarantor be
required to pay to any Person under, in respect of, or in connection with this
Limited Guarantee, more than the Cap, and that Guarantor shall not have any
obligation or liability to any Person relating to, arising out of or in
connection with, this Limited Guarantee or the Merger Agreement other than as
expressly set forth herein. All sums payable by the Guarantor hereunder shall be
made in immediately available funds. The Company may, in its sole discretion,
bring and prosecute a separate action or actions against the Guarantor for the
full payment of the Obligations, subject to the Cap (plus any Prevailing Party
Costs), regardless of whether the action is brought against one or both of the
Parent Parties or whether one or both of the Parent Parties is joined in any
such action or actions.

2.            NATURE OF LIMITED GUARANTEE.

(a)          The Company shall not be obligated to file any claim relating to
the Obligations in the event that one or both of the Parent Parties becomes
subject to a bankruptcy, reorganization or similar proceeding, and the failure
of the Company to so file shall not affect the Guarantor’s obligations
hereunder. In the event that any payment to the Company in respect of the
Obligations is rescinded or must otherwise be returned for any reason
whatsoever, the Guarantor shall remain liable hereunder with respect to the
Obligations (plus any Prevailing Party Costs) as if such payment had not been
made (subject to the terms hereof). This is an

 



 

--------------------------------------------------------------------------------

 

2

 

unconditional guarantee of payment and not of collectibility. Notwithstanding
any other provision of this Limited Guarantee, the Company hereby agrees that
(i) the Guarantor may assert, as a defense to any payment or performance by the
Guarantor under this Limited Guarantee, any defense to such payment or
performance that Parent or Merger Sub could assert against the Company under the
terms of the Merger Agreement, other than any such defense exclusively arising
out of, due to, or as a result of, the insolvency or bankruptcy of Parent or
Merger Sub and (ii) to the extent Parent and Merger Sub are relieved by the
parties to the Merger Agreement (including the Company) of their obligations
under Section 7.3(d) of the Merger Agreement, the Guarantor shall be similarly
relieved of its Obligations under this Limited Guarantee.

(b)          The Company hereby acknowledges and agrees that, as of the date
hereof, each of Parent’s and Merger Sub’s sole assets are a de minimis amount of
cash and their respective rights under the Merger Agreement, and that no
additional funds or assets are expected to be contributed to Parent or Merger
Sub unless and until the Closing occurs.

(c)          Notwithstanding anything that may be expressed or implied in this
Limited Guarantee or any document or instrument delivered contemporaneously
herewith, and notwithstanding the fact that the Guarantor may be a limited
partnership, by its acceptance of the benefits of this Limited Guarantee, the
Company covenants and agrees that (1) neither the Company nor any of its
Subsidiaries or Affiliates, and the Company agrees to the maximum extent
permitted by Legal Requirement, none of its officers, directors, security
holders or representatives, has or shall have any right of recovery under or in
connection with the Merger Agreement or the transactions contemplated thereby or
otherwise relating thereto, and to the extent that it has or obtains any such
right, it, to the maximum extent permitted by Legal Requirement, hereby waives
(on its own behalf and on behalf of each of the aforementioned persons) each and
every such right against, and hereby releases, and no personal liability shall
attach to, the Guarantor or any of the Sponsor Affiliates (as defined below),
from and with respect to any claim, known or unknown, now existing or hereafter
arising, in connection with any transaction contemplated by or otherwise
relating to the Merger Agreement or the transactions contemplated thereby,
whether by or through attempted piercing of the limited liability company veil,
by or through a claim by or on behalf of Parent or Merger Sub (or any other
Person) against any Sponsor Affiliate (including, without limitation, a claim to
enforce the Equity Commitment Letter, by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute, regulation or
applicable Legal Requirement, or otherwise) (the “Released Claims”), except for
its rights to recover from the Guarantor (but not any Sponsor Affiliate
(including, without limitation, any general partner or managing member)) under
and to the extent provided in this Limited Guarantee (subject to the limitations
described herein); and (2) recourse against the Guarantor under this Limited
Guarantee (subject to the limitations described herein) shall be the sole and
exclusive remedy of the Company and all of its Subsidiaries and Affiliates
against the Guarantor and each Sponsor Affiliate in respect of any liabilities
or obligations arising under, or in connection with, the Merger Agreement or the
transactions contemplated thereby or otherwise relating thereto. For purposes of
this Limited Guarantee, "Sponsor Affiliate" means, collectively, any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder, Affiliate (other than Parent or Merger
Sub) or assignee of the undersigned or any Sponsor Affiliate or any former,
current or future director, officer, employee, agent, general or limited
partner, manager,

 

[LIMITED GUARANTEE]



 

--------------------------------------------------------------------------------

 

3

 

member, stockholder, Affiliate (other than Parent or Merger Sub) or assignee of
any of the foregoing.

(d)          The Company hereby covenants and agrees that it shall not
institute, directly or indirectly, and shall cause its Subsidiaries and
Affiliates not to institute, in the name of or on behalf of the Company or any
other Person, any proceeding or bring any other claim arising under, or in
connection with, the Merger Agreement or the transactions contemplated thereby
or otherwise relating thereto, against the Guarantor or the Sponsor Affiliates
except for claims against the Guarantor under this Limited Guarantee (subject to
the limitations described herein).

(e)          The Company acknowledges that the Guarantor is agreeing to enter
into this Limited Guarantee in reliance on the provisions set forth in Sections
2(b) through (e). Section 2(b), 2(c), 2(d) and 2(e) shall survive termination of
this Limited Guarantee.

3.            CHANGES IN OBLIGATIONS; CERTAIN WAIVERS. The Guarantor agrees that
the Company may at any time and from time to time, without notice to or further
consent of the Guarantor, extend the time of payment of any of the Obligations,
and also may make any agreement with one or both of the Parent Parties for the
extension, renewal, payment, compromise, discharge or release thereof, in whole
or in part, or for any modification of the terms thereof or of any agreement
between the Company, on the one hand, and one or both of the Parent Parties, on
the other hand, without in any way impairing or affecting the Guarantor’s
obligations under this Limited Guarantee. The Guarantor agrees that the
obligations of the Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by: (a) the failure of the Company to
assert any claim or demand or to enforce any right or remedy against one or both
of the Parent Parties or any Other Guarantor; (b) any change in the time, place
or manner of payment of any of the Obligations or any rescission, waiver,
compromise, consolidation or other amendment or modification of any of the terms
or provisions of the Merger Agreement or any other agreement evidencing,
securing or otherwise executed in connection with any of the Obligations
(provided that any such change, rescission, waiver, compromise, consolidation or
other amendment or modification shall be subject to the prior written consent of
the Parent Parties to the extent expressly required by the Merger Agreement);
(c) the addition, substitution or release of any Person interested in the
transactions contemplated by the Merger Agreement (provided, that any such
addition, substitution or release shall be subject to the prior written consent
of the Parent Parties to the extent expressly required under the Merger
Agreement); (d) any change in the corporate or limited liability company
existence, structure or ownership of one or both of the Parent Parties or any
other Person liable with respect to any of the Obligations; (e) any insolvency,
bankruptcy, reorganization or other similar proceeding affecting one or both of
the Parent Parties, or any other Person liable with respect to any of the
Obligations; (f) subject to the last sentence of Section 2(a) hereof, any lack
of validity or enforceability of the Merger Agreement or any agreement or
instrument relating thereto; (g) the existence of any claim, set-off or other
rights which the Guarantor may have at any time against one or both of the
Parent Parties or the Company, whether in connection with the Obligations or
otherwise; or (h) the adequacy of any other means the Company may have of
obtaining payment of any of the Obligations. To the fullest extent permitted by
Legal Requirement, the Guarantor hereby expressly waives any and all rights or
defenses arising by reason of any Legal Requirement which would otherwise
require any election of remedies by the

 

[LIMITED GUARANTEE]



 

--------------------------------------------------------------------------------

 

4

 

Company. The Guarantor waives promptness, diligence, notice of the acceptance of
this Limited Guarantee and of the Obligations, presentment, demand for payment,
notice of non-performance, default, dishonor and protest, notice of any
Obligations incurred and all other notices of any kind (except for notices to be
provided to the Parent Parties and Simpson Thacher & Bartlett LLP in accordance
with Section 8.9 of the Merger Agreement), all defenses which may be available
by virtue of any valuation, stay, moratorium or other similar Legal Requirement
now or hereafter in effect, any right to require the marshalling of assets of
one or both of the Parent Parties, or any other Person liable with respect to
any of the Obligations, and all suretyship defenses generally (other than breach
by the Company of this Limited Guarantee). The Guarantor hereby unconditionally
and irrevocably agrees that it shall not institute, and shall cause its
Affiliates not to institute, any proceeding asserting that this Limited
Guarantee is illegal, invalid or unenforceable in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general application relating to
or affecting creditors’ rights, and general equitable principles (whether
considered in a proceeding in equity or at law). The Guarantor acknowledges that
it will receive substantial direct and indirect benefits from the transactions
contemplated by the Merger Agreement and that the waivers set forth in this
Limited Guarantee are knowingly made in contemplation of such benefits and after
the advice of counsel.

4.            NO SUBROGATION. The Guarantor hereby unconditionally and
irrevocably waives and agrees not to exercise any rights that it may now have or
hereafter acquire against one or both of the Parent Parties or any other Person
liable with respect to any of the Obligations that arise from the existence,
payment, performance, or enforcement of the Guarantor’s obligations under or in
respect of this Limited Guarantee or any other agreement in connection
therewith, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Company against one or both of the
Parent Parties or any other Person interested in the transactions contemplated
by the Merger Agreement liable with respect to any of the Obligations, whether
or not such claim, remedy or right arises in equity or under contract or any
applicable Legal Requirement, including, without limitation, the right to take
or receive from one or both of the Parent Parties or any other Person liable
with respect to any of the Obligations, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Obligations and
Prevailing Party Costs, if applicable, shall have been irrevocably paid in full
in cash; provided that, the Guarantor shall have the right to cause any other
Person to satisfy its payment obligations to the Company under Section 1 hereof;
provided, however, that such right in the preceding proviso shall only relieve
the Guarantor of its obligation to make such payment when such payment is
irrevocably paid by such other Person in full in cash. If any amount shall be
paid to the Guarantor in violation of the immediately preceding sentence at any
time prior to the payment in full in cash of the Obligations and Prevailing
Party Costs, if applicable, such amount shall be received and held in trust for
the benefit of the Company, shall be segregated from other property and funds of
the Guarantor and shall forthwith be paid or delivered to the Company in the
same form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Obligations and Prevailing Party Costs, if
applicable,, whether matured or unmatured, or to be held as collateral for any
Obligations or Prevailing Party Costs, if applicable, thereafter arising.

 

[LIMITED GUARANTEE]



 

--------------------------------------------------------------------------------

 

5

 

5.            NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of the
Company to exercise, and no delay in exercising, any right, remedy or power
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise by the Company of any right, remedy or power hereunder preclude any
other or future exercise of any right, remedy or power hereunder. Each and every
right, remedy or power hereby granted to the Company or allowed pursuant to any
applicable Legal Requirement shall be cumulative and not exclusive of any other,
and may be exercised by the Company at any time or from time to time. The
Company shall not have any obligation to proceed at any time or in any manner
against, or exhaust any or all of the Company’s rights against, the Parent
Parties or any other Person liable for the Obligations prior to proceeding
against Guarantor.

6.            REPRESENTATIONS AND WARRANTIES. The Guarantor hereby represents
and warrants that:

(a)          the Guarantor has full power and authority to execute and deliver
this Limited Guarantee and to perform the Obligations, and the execution,
delivery and performance of this Limited Guarantee by Guarantor has been duly
authorized by all necessary action on the part of Guarantor;

(b)          this Limited Guarantee constitutes a legal, valid and binding
obligation of the Guarantor enforceable in accordance with its terms, subject to
the qualification, however, that enforcement of the rights and remedies created
thereby is subject to the effects of bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general application
relating to or affecting creditors’ rights, and to general equitable principles
(whether considered in a proceeding in equity or at law);

(c)          no further approval of the Guarantor’s general or limited partners
or other security holders is required for the execution, delivery and
performance of this Limited Guarantee by the Guarantor and the execution,
delivery and performance of this Limited Guarantee by the Guarantor do not
contravene any provision of the Guarantor’s organizational documents or any
Legal Requirement or contractual restriction binding on the Guarantor or any of
its assets;

(d)          all consents, approvals, authorizations, permits of, filings with
and notifications to, any governmental authority necessary for the due
execution, delivery and performance of this Limited Guarantee by the Guarantor
have been obtained or made and all conditions thereof have been duly complied
with, and no other action by, and no notice to or filing with, any governmental
authority or regulatory body is required in connection with the execution,
delivery and performance of this Limited Guarantee; and

(e)          the Guarantor has the financial capacity to pay and perform all of
its obligations under this Limited Guarantee, and all funds necessary for the
Guarantor to fulfill its Obligations under this Limited Guarantee shall be
available to the Guarantor (or its assignee pursuant to Section 12 hereof) for
as long as this Limited Guarantee shall remain in effect in accordance with
Section 7 hereof.

 

[LIMITED GUARANTEE]



 

--------------------------------------------------------------------------------

 

6

 

7.            CONTINUING GUARANTEE; TERMINATION. This Limited Guarantee shall
remain in full force and effect and shall be binding on the Guarantor, its
successors and assigns until all of the Obligations and Prevailing Party Costs,
if applicable, payable under this Limited Guarantee have been irrevocably paid
in full. Notwithstanding the foregoing, this Limited Guarantee shall terminate
and the Guarantor shall have no further obligations under this Limited Guarantee
upon the earliest to occur of (a) the Effective Time, (b) the termination of the
Merger Agreement in circumstances not giving rise to a claim for payment of any
Obligation and (c) the six month anniversary of any other termination of the
Merger Agreement in accordance with its terms, except as to a claim for payment
of any Obligation presented by the Company to Parent, Merger Sub or the
Guarantor on or prior to such six month anniversary; provided, that such claim
shall set forth in reasonable detail the basis for such claim. Notwithstanding
the foregoing, in the event that the Company or any of its Affiliates asserts in
any litigation or other proceeding (i) that the provisions of Section 1 hereof
limiting the maximum aggregate liability of the Guarantor to the Cap plus the
Prevailing Party Costs, or that any other provisions of this Limited Guarantee
are illegal, invalid or unenforceable in whole or in part, or that the Guarantor
is liable for amounts in excess of its Obligations hereunder (plus Prevailing
Party Costs), or (ii) any theory of liability against the Guarantor or any
Sponsor Affiliate with respect to the transactions contemplated by the Merger
Agreement or this Limited Guarantee other than liability of the Guarantor under
this Limited Guarantee (as limited by the provisions hereof), then (x) the
Obligations of the Guarantor under this Limited Guarantee shall terminate ab
initio and shall thereupon be null and void, (y) if the Guarantor has previously
made any payment under this Limited Guarantee, it shall be entitled to recover
such payments from the Company and (z) neither the Guarantor nor any Sponsor
Affiliate shall have any liability to the Company or any of its Affiliates with
respect to the transactions contemplated by the Merger Agreement or under this
Limited Guarantee.

8.            NOTICES. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered or mailed if delivered personally or mailed by
registered or certified mail (postage prepaid, return receipt requested) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like changes of address which shall be effective upon
receipt) or sent by electronic transmission, with confirmation received, to the
facsimile number specified below:

(a)        If to Guarantor:

c/o Hellman & Friedman LLC

One Maritime Plaza, 12th Floor

San Francisco, CA 94111

Attention: Arrie Park, Esq.

 

With a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

2550 Hanover Street

 

[LIMITED GUARANTEE]



 

--------------------------------------------------------------------------------

 

7

 

Palo Alto, CA 94304

Attention: Richard Capelouto, Esq.

 

Peter Malloy, Esq.

 

(b)        If to the Company:

Catalina Marketing Corporation 200 Carillon Parkway

St. Petersburg, FL 33716

Attention: L. Dick Buell, Chief Executive Officer

 

With a copy (which shall not constitute notice) to:

 

Paul, Hastings, Janofsky & Walker, LLP

75 East 55th Street

New York, NY 10022-3205

Attention: Barry A. Brooks

 

9.            AMENDMENT. This Limited Guarantee may not be amended except by an
instrument in writing signed by the parties hereto.

10.          SEVERABILITY. If any term or other provision of this Limited
Guarantee is invalid, illegal or incapable of being enforced by rule of law, or
public policy, all other conditions and provisions of this Limited Guarantee
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party; provided, however, that this Limited Guarantee may
not be enforced without giving effect to the limitation of the amount payable
hereunder to the Cap provided in Section 1 hereof (plus any Prevailing Party
Costs) and the provisions of Sections 2(b) through 2(e), 7 and 10. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Limited Guarantee so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible; provided, however, that this Limited Guarantee may
not be enforced without giving effect to the provisions of Sections 2(b) through
2(e), 7 and 10.

11.          ENTIRE AGREEMENT. This Limited Guarantee constitutes the entire
agreement and supersedes all prior agreements and undertakings, both written and
oral, between the parties with respect to the subject matter hereof.

12.          ASSIGNMENT. Neither the Company nor the Guarantor may assign or
delegate its rights, interests or obligations under this Limited Guarantee to
any other Person (except by operation of Legal Requirement) without the prior
written consent of the Company (in

 

[LIMITED GUARANTEE]



 

--------------------------------------------------------------------------------

 

8

 

the case of an assignment by the Guarantor) or the Guarantor (in the case of an
assignment by the Company).

13.          PARTIES IN INTEREST. This Limited Guarantee shall be binding upon
and inure solely to the benefit of each party hereto and their respective
successors and permitted assigns, and nothing in this Limited Guarantee, express
or implied, is intended to or shall confer upon any other Person any right,
benefit or remedy of any nature whatsoever under or by reason of this Limited
Guarantee.

14.          GOVERNING LAW; JURISDICTION. This Limited Guarantee shall be
governed by and construed in accordance with the laws of the State of New York
(without regard to conflict of laws principles). Each party to this Limited
Guarantee hereby irrevocably agrees that any legal action, suit or proceeding
arising out of or relating to this Limited Guarantee shall be brought in federal
or state courts of the State of New York and each party hereto agrees not to
assert, by way of motion, as a defense or otherwise, in any such action, suit or
proceeding, any claim that it is not subject personally to the jurisdiction of
such court, that the action, suit or proceeding is brought in an inconvenient
forum, that the venue of the action, suit or proceeding is improper or that this
Limited Guarantee, or the subject matter hereof or thereof may not be enforced
in or by such court. Each party hereto further and irrevocably submits to the
jurisdiction of such court in any action, suit or proceeding. The parties agree
that any or all of them may file a copy of this Section 14 with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of forum.

15.          COUNTERPARTS; FACSIMILE DELIVERY. This Limited Guarantee may be
executed and delivered (including by facsimile transmission) in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

16.          COSTS AND EXPENSES. In any action at law or suit in equity to
enforce this Limited Guarantee or the rights of any of the parties hereunder,
the prevailing party in such action or suit shall be entitled to recover from
the non-prevailing party its reasonable and documented attorneys’ fees and all
other reasonable court costs and expenses incurred in such action or suit
(“Prevailing Party Costs”). The parties agree that the determination of who is
the prevailing party and the amount of such Costs shall be made by the court in
any such action. Any payment by the Guarantor under this Section 16 shall not
reduce, limit, or otherwise affect the other obligations of the Guarantor
hereunder or be counted towards the Cap.

17.          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS LIMITED GUARANTEE OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

[LIMITED GUARANTEE]



 

--------------------------------------------------------------------------------

 

9

 

 

IN WITNESS WHEREOF, the Guarantor and the Company have caused this Limited
Guarantee to be executed and delivered as of the date first written above by its
officer thereunto duly authorized.

HELLMAN & FRIEDMAN CAPITAL
PARTNERS VI, L.P.

 

By: HELLMAN & FRIEDMAN INVESTORS VI,
LLC, its General Partner

 

By:   /s/ C. Andrew Ballard

Name:  C. Andrew Ballard

Title:  Managing Director

 

 

Accepted and Agreed to:

 

CATALINA MARKETING CORPORATION

 

By:   /s/ L. Dick Buell

 

Name: L. Dick Buell

 

Title: Chief Executive Officer

 

 

[LIMITED GUARANTEE]



 

--------------------------------------------------------------------------------

 